Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Goncher on 9/7/2022.

The application has been amended as follows: 

Please cancel withdrawn claims 28-38
Claim 1 is amended to correct a typographical error:
1. 	A method for delivering a biologically active foam pharmaceutical composition to a cribriform plate of a nasal cavity of a subject, comprising:
generating a biologically active foam pharmaceutical composition sufficient to deliver an active agent to the brain without passing through the blood brain barrier of the subject, wherein the biologically active foam pharmaceutical composition comprises: 
i) 	at least one active agent, and
ii) 	a stabilizing agent; and 
filling the entire nasal cavity of the subject with the biologically active foam pharmaceutical composition, thereby delivering the biologically active foam pharmaceutical composition to the brain of the subject,
wherein the filling occurs by forcing, through inhalation or expiration, the foam pharmaceutical composition through a foam outlet in the nostril of the subject and the foam does not pass through an elongated tube to the cribriform plate.

Withdrawn claim 39 has been rejoined with the allowance, and is amended as follows:
39.	A method of treating a drug overdose in a subject, comprising generating a biologically active foam pharmaceutical composition sufficient to deliver a naloxone to the brain without passing through the blood brain barrier of the subject, wherein the biologically active foam pharmaceutical composition comprises: 
i) 	naloxone, and
ii) 	a stabilizing agent; and 
filling the entire nasal cavity of the subject with the biologically active foam pharmaceutical composition, thereby delivering the biologically active foam pharmaceutical composition to the brain of the subject,
wherein the filling occurs by forcing, through inhalation or expiration, the foam pharmaceutical composition through a foam outlet in the nostril of the subject and the foam does not pass through an elongated tube to the cribriform plate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of delivering a pharmaceutical foam to a particular region of the nasal sinus cavity. Based upon an assessment of the prior art, although there are other similar methods of delivering foams to the nasal sinus, broadly speaking, there are no methods drawn to delivering the claimed compounds to the claimed region, in a manner that is the same, or an obvious variant of that claimed. Furhtermore, there is no reasonable motivation to modify the prior art in a manner consistent with the claimed delivery method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651